Citation Nr: 0608418	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  05-39 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active military duty from May 1968 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Service connection for tinnitus and right ear hearing loss is 
currently in effect.  The veteran claims that he has current 
left ear hearing loss resulting from exposure to noise during 
military service.  His service medical records are negative 
for a left ear hearing impairment for VA purposes.  38 C.F.R. 
§ 3.385 (2005).

Subsequent to service discharge in 1969, a private 
audiological examination was conducted in March 2005.  The 
diagnosis was "mild high frequency sensorineural hearing 
loss in the left ear."  The examiner noted a puretone 
average decibel hearing loss of 18.75 for the left ear, and 
speech recognition ability of 96 percent.  Although the 
examination report included an audiogram, the examiner did 
not provide numerical values for puretone decibel loss.

Accordingly, the March 2005 private audiological examination 
report is insufficient upon which to base a decision.  A 
claim of entitlement to service connection for left ear 
hearing loss requires the application of 38 C.F.R. § 3.385 to 
the competent medical evidence of record.  In order to make 
such an application, VA requires the numeric values for 
puretone decibel loss provided by the examiner.  VA may not 


interpret graphical representations of audiometric data.  
Kelly v. Brown, 7 Vet. App. 471, 474 (1995); see also 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(assignment of disability evaluations for hearing impairment 
is a purely mechanical application of the rating criteria).  
Without these numeric values, VA cannot determine whether the 
veteran has a left ear hearing loss disability for VA 
purposes.  See 38 C.F.R. § 3.385.

Accordingly, this case is remanded for the following actions:

1.  The RO must provide notice as 
required by Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. 
Vet.App. March 3, 2006). 

2.  The veteran must be afforded the 
appropriate VA examination to determine 
the etiology of any left ear hearing loss 
found.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished, to 
determine an audiometric evaluation, 
which must provide the findings of 
puretone decibel loss at 500, 1000, 2000, 
3000 and 4000 Hertz and must also state 
the results of the word recognition test, 
in percentages, using the Maryland CNC 
test.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  
Following a review of the service and 
postservice medical records, the examiner 
must state whether any left ear hearing 
loss found is related to the veteran's 
active duty service.  The examiner must 
also state whether any left ear hearing 
loss is due to or aggravated by the 
veteran's service-connected right ear 
hearing loss and tinnitus.  A 


complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the VA examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  
Copies of all documentation notifying the 
veteran of his VA examination must be 
placed in the claim file.

4.  After the development requested has 
been completed, the RO must review the 
examination report to ensure it is in 
complete compliance with the directives 
of this remand.  If the report is 
defective in any manner, the RO must 
implement corrective procedures at once.

5.  Thereafter, the RO must readjudicate 
the claim for entitlement to service 
connection for left ear hearing loss.  If 
the benefit sought on appeal remains 
denied, a supplemental statement of the 
case must be issued, and the veteran and 
his representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review. 

No action is required by the veteran until he receives 
further notice; however, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(5) (2005).
 
 
 
 

